Citation Nr: 0420187	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-08 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability. 

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  He served in the Army Reserves from June 1979 to 
August 1993 and in the Army National Guard from August 1993 
to January 1999.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in August 2002 and 
January 2003 of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Huntington, West Virginia, which 
denied entitlement to service connection for a bilateral hand 
disability, a bilateral knee disability, and a left ankle 
disability.  

At a hearing before the RO in October 2003, the veteran 
withdrew the issue of entitlement to service connection for a 
left ankle disability.  At a hearing before the Board in 
March 2004, the veteran withdrew the issue of entitlement to 
service connection for a left knee disability.  Therefore, 
these issues are no longer before the Board.  See 38 C.F.R. 
§ 20.204 (2003).

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Central Office.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

At the March 2004 Board hearing, the veteran raised the issue 
of entitlement to service connection for right ankle 
disability.  This issue is referred to the RO for appropriate 
action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

At the hearing before the Board in March 2004, the veteran 
indicated that he sought treatment for his right knee from 
Dr. Goldman at the Shenandoah Clinic in Martinsburg, West 
Virginia.  These records have not bee obtained.  VA has an 
obligation to obtain relevant private treatment records 
adequately identified by a claimant.  38 U.S.C.A. § 5103A(b) 
(West 2002).

The Veterans' Claims Assistance Act of 2000 (VCAA) 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is necessary 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, a veteran 
is competent to report a continuity of symptomatology.  
Charles v. Principi, 16 Vet. App. 370 (2002).

The veteran has testified to a right knee injury during 
active duty for training.  Service medical records contain 
reports of crepitus, or clicking in the right knee.  The 
veteran testified that this symptom has been present up to 
the present.  An examination is needed to determine whether 
there is a current right knee disability, and, if so, to 
determine whether the current disability is related to the 
reported injury.

With regard to the hand disability claim, the veteran asserts 
that during active duty in February 1978, he incurred an 
injury in the field during cold weather.  He testified that 
during the last six or seven years, during reserves training 
in the field, his fingers would swell.  

Service medical records show that in May 1979, the veteran 
reported having painful joints.  The veteran underwent a VA 
examination in August 1979, when he had complaints of pain in 
the fingers and reported that in cold weather, he had pain in 
the middle, right and little fingers of both hands.  The 
veteran reported that he worked as a gate guard at Fort Lewis 
in Washington in 1978 and 1979.  Examination revealed 
tenderness in the proximal phalangeal joints of the third, 
fourth and fifth fingers of both hands.  Reserves examination 
reports dated in May 1992 and August 1992 indicate that the 
veteran was unable to bend all fingers to full range of 
motion and had swollen proximal interphalangeal joints.  

There is evidence of a current diagnosis of bilateral hand 
disability.  In an October 2003 statement, a private 
rheumatologist, stated that the veteran had severe 
osteoarthritis of his hands.  He also stated that this could 
have been aggravated by the nature of the veteran's job in 
the army.  

Review of the record reveals that the veteran has not yet 
been afforded a VA examination to determine the etiology of 
the bilateral hand disability.  An examination is necessary 
to obtain a competent opinion as to whether the bilateral 
hand disability is related to the veteran's period of active 
duty from June 1975 to June 1979.   

The Board notes that the exact dates of the periods of the 
veteran's active duty for training, and inactive duty 
training, such as the dates of weekend training and drills, 
have not been verified.  The RO or AMC should make an attempt 
to verify the dates of active duty for training and/or 
inactive duty for training including the dates of training 
for May 1992 and August 1992.  Such verification could be 
relevant to the determination of service connection.  

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should attempt to 
verify all periods of the veteran's 
active duty for training and inactive 
duty training including the dates for May 
1992 and August 1992.  

2.  The RO or AMC should take the 
necessary steps to obtain all records of 
the veteran's treatment for a right knee 
disability by Dr. Goldman at the 
Shenandoah Clinic, in Martinsburg, West 
Virginia.

3.  The veteran should be afforded VA 
cold injury examination to determine the 
nature and etiology of any current 
bilateral hand disability.

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran has a current bilateral hand 
disability as the result of cold exposure 
during active duty, active duty for 
training; or inactive duty training.  
Attention is invited to the May 1979 
service record which indicates that the 
veteran had complaints of swollen joints, 
the August 1979 VA examination report 
which indicates that the veteran had 
complaints of pain in the third, fourth 
and fifth fingers of both hands and 
objective findings of tenderness in these 
fingers, and the Reserves examination 
reports dated in May 1992 and August 1992 
which indicate that the veteran was 
unable to bend all fingers to full range 
of motion and the veteran had swollen 
proximal interphalangeal joints.  The 
examiner should provide the date of onset 
of the bilateral hand disability.  The 
examiner should provide a rationale for 
these opinions.

3.  The veteran should be afforded VA 
orthopedic examination to determine the 
nature and etiology of any current right 
knee disability.

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran has a current right knee 
disability as the result of an injury 
during active duty, active duty for 
training; or inactive duty training.  The 
examiner should provide a rationale for 
the opinion.

4.  Then the AMC or RO should 
readjudicate the issue of entitlement to 
service connection for a bilateral hand 
disability.  If all the desired benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





